[J-80-2014]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

                SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :             No. 689 CAP
                              :
             Appellee         :             Appeal from the Order of 09/24/2013
                              :             (docketed on 09/25/2013) in the Court of
                              :             Common Pleas, Criminal Division of
         v.                   :             Montgomery County at No.
                              :             CP-46-CR-0001869-1990.
                              :
THOMAS MEADOWS,               :             SUBMITTED: July 31, 2014
                              :
             Appellant        :


                                       ORDER


PER CURIAM


      AND NOW, this 17th day of February, 2015, the Order of the Court of Common

Pleas of Montgomery County, dismissing appellant’s second petition for relief under the

Post-Conviction Relief Act (PCRA), is hereby AFFIRMED.